DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 02/25/2021, has been reviewed and is accepted.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 12, 18, and 20 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having appending a first transaction to the host blockchain, the first transaction comprising a method name of a smart contract method not associated with the smart 
Therefore, claim(s) 12-20 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH V HO/
Primary Examiner, Art Unit 2152